Citation Nr: 1752806	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  11-15 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for arthritic inflammation.

3.  Entitlement to service connection for a left hip disability, to include psoriatic arthritis, to include as secondary to a service-connected left groin disability.

4.  Entitlement to service connection for a right knee disability, to include psoriatic arthritis, to include as secondary to a service-connected left groin disability.

5.  Entitlement to service connection for a left knee disability, to include psoriatic arthritis, to include as secondary to a service-connected left groin disability.

6.  Entitlement to service connection for a right hand disability, claimed as a right index finger disability, to include psoriatic arthritis.

7.  Entitlement to service connection for a fingernail condition, to include as secondary to psoriasis.
REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to October 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office.

These matters were remanded by the Board in October 2015.

In the June 2009 claim, the Veteran indicated he has developed arthritis in the index finger of his right hand possibly related to psoriatic arthritis.  The Veteran's VA treatment records indicate he has experienced symptoms in multiple joints in his right hand due to psoriatic arthritis during the appeal period.  Accordingly, the Board has characterized the issue as entitlement to service connection for a right hand disability to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regarding the scope of a claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In his June 2009 claim, the Veteran indicated he had received treatment from physicians at Kaiser Permanente.  In August 2009 the Veteran submitted a completed authorization form for VA to request his Kaiser Permanente treatment records.  However, it does not appear these records have been requested or obtained.  The Veteran's VA treatment records indicate the Veteran continued to receive treatment from Kaiser Permanente during the appeal period.  On remand, the AOJ should undertake appropriate development to obtain the Veteran's outstanding private treatment records.  On remand, the AOJ should also obtain any outstanding VA treatment records.

VA treatment records indicate complaints regarding the Veteran's left hip, right knee, left knee, right hand/index finger, and fingernails have been attributed to the Veteran's psoriasis and/or psoriatic arthritis.  In the October 2015 remand, the Board instructed the AOJ to afford the Veteran a VA examination, and asked the examiner to opine as to the etiology of the Veteran's psoriasis and/or psoriatic arthritis.  The Board instructed the examiner to address the Veteran's contention that he experienced scalp symptoms in service which were early symptoms of psoriasis.  

The Veteran was afforded VA examinations in December 2015, and a VA skin examination in March 2016 by the same examiner.  Although the examiner noted the Veteran's report of scalp symptoms during service, in both opinions the examiner opined the disabilities were not incurred during or related to the Veteran's active duty service, and indicated his opinion was based on the lack of skin complaints upon separation from service, and the lack of documentation of complaints or treatment for psoriasis prior to 2009, and the Veteran's report he did not present for treatment of a skin condition until 2001.  However, the examiner did not discuss the contention that the Veteran experienced scalp symptoms in service which were early symptoms of psoriasis.  The Veteran's VA treatment records confirm the Veteran has experienced psoriasis on his scalp during the appeal period.  Accordingly, on remand the AOJ should obtain an addendum medical opinion regarding the etiology of the Veteran's psoriasis and/or psoriatic arthritis which fully addresses the Veteran's contentions.

In an August 2015 claim, the Veteran contended he has a current bilateral knee disability that is secondary to his service-connected left groin disability.  The AOJ should obtain a medical opinion as to whether any current right and/or left knee disability was caused or is aggravated by the Veteran's service-connected left groin disability.

In a November 2012 statement the Veteran reported he received inpatient treatment at Oak Knoll Naval Hospital for his left hip and groin toward the end of his active duty service.  It does not appear that any inpatient treatment records are currently associated with the Veteran's service treatment records.  On remand, the AOJ should undertake appropriate development to obtain any outstanding service treatment records.

The Veteran's statements and VA treatment records make repeated referrals to complaints of left groin and left hip pain as being intertwined, and the Veteran has complained of experiencing left hip pain since his active duty service.  The Veteran's VA treatment records include left hip diagnoses that appear to be distinct from psoriatic arthritis, and appear to be distinct from the service-connected inflammation of the external cutaneous nerve (previously rated as left groin pain over iliofemoral ligament).  Accordingly, the Board finds the theory of secondary service connection for a left hip disability as caused or aggravated by the service-connected left groin disability has been raised by record.  Further, the December 2015 VA examiner did not opine as to whether any current left hip disability other than psoriatic arthritis may be related to the Veteran's active duty service.  On remand, the AOJ should obtain an addendum medical opinion to address the nature and etiology of any current left hip disability, to include any relationship to the service-connected left groin disability.

Accordingly, the case is REMANDED for the following action:


1. The AOJ should undertake appropriate development to obtain any outstanding service treatment records, to include any records regarding the Veteran's inpatient clinical treatment at Oak Knoll Naval Hospital for his left hip/groin toward the end of his active duty service.  All records requests and responses received should be documented in the evidentiary record, and efforts to obtain these records must continue until a negative response is received or it is determined that additional development efforts would be futile.

2. The AOJ should ask the Veteran to identify all private treatment for his psoriasis, psoriatic arthritis, left hip, right knee, left knee, right hand/index finger, and fingernails since his separation from active duty service.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claims, to include all records from Kaiser Permanente. 

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

3. The AOJ should obtain any outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

4. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the March 2016 VA skin examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's psoriasis and psoriatic arthritis.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiry:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current psoriasis and/or psoriatic arthritis was either incurred in, or is otherwise related to, the Veteran's military service?

The examiner should specifically discuss the Veteran's contention that he experienced an itchy, flaky scalp beginning during, and continuing since, active duty service, which was an early symptom of his psoriasis.  The examiner should discuss this contention with regard to the VA treatment records noting psoriasis on the Veteran's scalp.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

5. After #1 through #4 have been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the December 2015 VA hip examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current left hip disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

a) Please identify with specificity all left hip disabilities which are currently manifested, or which have been manifested at any time since June 2009.

The examiner should specifically address the diagnoses of record of psoriatic arthritis, femoroacetabular impingement, and chronic iliofemoral ligament strain on the left side.  See, e.g., March 2016 VA peripheral nerves examination report; March 2013 VA orthopedic surgery outpatient note.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left hip disability was either incurred in, or is otherwise related to, the Veteran's military service?

The examiner should specifically address the Veteran's contention that he has experienced chronic pain in his left hip since an injury during boot camp, and the complaints of left hip/groin pain throughout the Veteran's service treatment records.

c) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left hip disability was caused by his service-connected left groin disability?

The examiner should specifically address the Veteran's contention that his current pain and/or arthritis is in the same location as the diagnosed groin injury.

d) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left hip disability is aggravated by his service-connected left groin disability?

Aggravation indicates a worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

6. After #1 through #4 have been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the December 2015 VA knee examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current right and left knee disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

a) Please identify with specificity all right and left knee disabilities which are currently manifested, or which have been manifested at any time since June 2009.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right and/or left knee disability was either incurred in, or is otherwise related to, the Veteran's military service?

c) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right and/or left knee disability was caused by his service-connected left groin disability?

The examiner should specifically address the Veteran's August 2015 claim.

d) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right and/or left knee disability is aggravated by his service-connected left groin disability?

Aggravation indicates a worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.
The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

7. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).








_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

